DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The amendments filed on 9/8/2021 have been entered.
Claim Objections
Claims 1, 16, 17, 18, and 2  are objected to because of the following informalities:  
Claim 1, lines 4-5, recites “a control mounting axis” appears that it should recite - - a mounting axis - -.
Claim 16, lines 3-4 recites “a sixth width that is less greater than the fifth width” appears that it should recite - - a sixth width that is greater than the fifth width - -.
Claim 17 recites “a distance between an outboard end of the right left control portion and the outboard end of the and right outboard portions control portion” appears that it should recite - - a distance between an outboard end of the left control portion and the outboard end of the right control portion - -.  
	Claim 18 recites “the handlebar width length” which appears that it should recite - - a handlebar length - -.
	Claim 20 recites “the control mounting axis” which appears that it should recite - - the mounting axis - -.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 7-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Addink et al. (U.S. P.G. Publication No. 2005/0257640 A1; “Addink”).
Addink discloses:
Regarding claim 1:
An elongate, tubular handlebar (10) connectable to a steerer tube of a bicycle (via center portion 12), the handlebar comprising
a) a laterally extending central mounting portion (12) configured to be connected to the steerer tube of a bicycle (¶ [0012]) and extending along a mounting axis (center axis of center portion 12 that is parallel to line 24); 
b) a tubular left body section (at 14, 18) extending laterally from one side of the mounting portion and comprising a left control portion (18) configured to support a grip (¶ [0020], “grip”) and a left transition portion (14) extending laterally between the left control portion and the mounting portion; 
c) a tubular right body section (at 16, 20) extending laterally from the other side of the mounting portion and comprising: 
an elongate, tubular right control portion (20) extending laterally from an inboard end to an outboard end (portion adjacent to transition portion 16 versus right-most distal/tip end) and configured to support a generally laterally extending grip (¶ [0020], “grip”); and 
a right transition portion (16) extending laterally between the inboard end of the right control portion and the mounting portion (see at 16 in Fig. 2; ¶ [0019]) and having a non-circular, transition cross-sectional shape (¶ [0022], “slightly elliptical”) at a first location (at 16) defining 
a first width (diameter of the ellipse in the minor direction i.e. horizontally as seen in FIG. 5) measured in a first direction (along the minor axis of the ellipse which extends horizontally as seen in FIG. 5) extending in a plane (e.g. a plane that intersects the center of the 
a second width that is greater than the first width and is measured in a second direction (along the major axis of the ellipse; ¶ [0022]) that is measured in the plane (¶ [0022], “oriented with its long axis vertically”) and that is at an angle relative to the first direction (minor and major axes of an ellipse are perpendicular), wherein when the handlebar is connected to the steerer tube the second direction is aligned with a steering direction of the bicycle and forces exerted in the second direction exert steering forces on the steering tube (¶ [0019] describes center portion 12 being clamped to the stem i.e. steerer tube of the bicycle whereby the “second direction” is adjustable 360 degrees about the mounting axis and therefore is inherently capable of being oriented in the “steering direction” i.e. fore/aft direction; in such an orientation, at least a component of “steering” forces exerted in the “second direction” are also exerted in the “steering direction” i.e. fore/aft direction);
whereby when an input force is applied to the right control portion in the first direction the right body section has a first stiffness (“[w]here applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102  and 103,” see MPEP § 2112; this recitation is an inherent characteristic of the prior art because an elliptical tube has a certain stiffness along its minor axis that correlates with its moment of inertia along the minor axis;  see also MPEP § 2114 regarding functionally inherent features in the prior art) and 
when the input force is applied to the right control portion in the second direction the right body section has a second stiffness that is greater than the first stiffness (“[w]here applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102  and 103,” see MPEP § 2112; this recitation is an inherent characteristic of the prior art because a section of an elliptical tube that has a uniform thickness has a 
Regarding claim 7:
The handlebar of claim 1, wherein the second direction is substantially orthogonal to the first direction (the major and minor axes of an ellipse are substantially orthogonal to each other).
Regarding claim 8:
The handlebar of claim 1, wherein the right transition portion is configured so that when the mounting portion is connected to the steerer tube of a bicycle the first direction is oriented within about 45 degrees of an axis of rotation of the steerer tube (¶ [0019] describes center portion 12 being clamped to the stem i.e. steerer tube of the bicycle, whereby the “first direction” is adjustable 360 degrees about the mounting axis and therefore is inherently capable of being oriented within about 45 degrees of the axis of rotation of the stem/steerer tube).
Regarding claim 9:
The handlebar of claim 1, wherein the right transition portion is configured so that when the mounting portion is connected to the steerer tube of a bicycle the first direction is oriented within about 30 degrees of a vertical plane (¶ [0019] describes center portion 12 being clamped to the stem i.e. steerer tube of the bicycle, whereby the “first direction” is adjustable 360 degrees about the mounting axis and therefore is inherently capable of being oriented within 30 degrees of e.g. a vertical plane that intersects the center of the handlebar and extends in the fore/aft position, said orientation being 0 degrees).
Regarding claim 10:
The handlebar of claim 1, wherein the right transition portion is configured so that when the mounting portion is connected to the steerer tube of a bicycle the second direction is within about 45 degrees of a horizontal plane (¶ [0019] describes center portion 12 being clamped to the stem i.e. steerer tube of the bicycle, whereby the “second direction” is adjustable 360 degrees about the mounting axis and therefore is inherently capable of being oriented within about 45 degrees of a horizontal plane  extending along e.g. axis 28 in FIG. 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, and 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyer et al. (U.S. Patent No. 5,117,708 A; “Boyer”) in view of Andrews et al. (U.S. P.G. Publication No. 2007/0151403 A1; “Andrews”).
Boyer discloses:
Regarding claim 1:
An elongate, tubular handlebar (10; FIG. 3) connectable to a steerer tube of a bicycle (via center portion 30; col. 5, ll. 11-12, “[t]he central section 30 of handlebars 10 is clamped to a vehicle at locations 32 and 34”), the handlebar comprising
a) a laterally extending central mounting portion (30) configured to be connected to the steerer tube of a bicycle (col. 5, ll. 11-12) and extending along a control axis (center axis of center portion 30 that is parallel to X-axis, see in FIG. 3); 
b) a tubular left body section (at 42, 60) extending laterally from one side of the mounting portion and comprising a left control portion (60) configured to support a grip (col. 3, ll. 24-25, “grip members on 
c) a tubular right body section (at 50, 70) extending laterally from the other side of the mounting portion and comprising: 
an elongate, tubular right control portion (70) extending laterally from an inboard end to an outboard end (portion adjacent to transition portion 50 versus right-most distal/tip end as seen in FIG. 3) and configured to support a generally laterally extending grip (col. 3, ll. 24-25, “grip members on the ends of the handlebars”); and 
a right transition portion (50) extending laterally between the inboard end of the right control portion and the mounting portion (portion adjacent to control portion 70 versus portion adjacent to central mounting portion 30 as seen in FIG. 3) and having a circular transition cross-sectional shape at a first location defining a first width (see circular shape in FIG. 7-8, the first location being a cross-section equally between cross-sections 7—7 and 8—8 in FIG. 4; MPEP § 2125) measured in a first direction (vertical direction as seen in FIG. 7) extending in a plane (plane at the first location, parallel to that which is defined by line 7—7 in FIG. 4) that is orthogonal to a mounting axis (see e.g. line 7—7 being orthogonal to the center axis of center portion 30 that is parallel to X-axis, see in FIG. 4; MPEP § 2125) and 
a second width that is measured in a second direction (fore/aft direction of the vehicle e.g. direction going into the page as seen in FIG. 3) that is measured in the plane and that is at an angle relative to the first direction (the vertical direction in FIG. 3 is orthogonal to the fore/aft direction of the vehicle e.g. direction going into the page in FIG. 3);  
whereby when an input force is applied to the right control portion in the first direction the right body section has a first stiffness (“[w]here applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102  and 103,” see MPEP § 2112; this recitation is an inherent characteristic of the prior art because a tube has a  diameter in the first direction that correlates with its moment of inertia along the first direction;  see also MPEP § 2114 regarding functionally inherent features in the prior art) and 
when the input force is applied to the right control portion in the second direction the right body section has a second stiffness (“[w]here applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102  and 103,” see MPEP § 2112; this recitation is an inherent characteristic of the prior art because a tube has a certain stiffness along its diameter in the second direction that correlates with its moment of inertia along the second direction;  see also MPEP § 2114 regarding functionally inherent features in the prior art).
However, Boyer does not expressly disclose the right-transitioning portion having a non-circular cross-sectional shape and the second width being greater than the first width.
Andrews teaches a right-transitioning portion (46) having a non-circular cross-sectional shape (elliptical shape; ¶ [0035], “Blades 46, 48 each have an elliptical leading edge 50, 52 and trailing edge 54, 56”) and a second width being greater that a first width (FIG. 1 and 3 illustrate a second width of portion 46 in the fore/aft direction being greater than a first width in the vertical direction, thereby indicating that the major axis of the elliptical shape extends in the fore/aft direction whereas the minor axis of the elliptical shape extends in the vertical direction) for the purpose of shaping the handlebar so as to reducing aerodynamic drag (¶ [0003], “an elliptical section in the side portions projecting into the slipstream. . . .”; see also ¶ [0005]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the right-transitioning portion of Boyer to have a non-circular cross-sectional shape and the second width being greater than the first width, as taught by Andrews, for the purpose of shaping the handlebar so as to reducing aerodynamic drag.  
“Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102  and 103,” see MPEP § 2112.  
“Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); see also Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);  In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art."); see also In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  Here, Andrews teaches that the 
Boyer as modified above further teaches the following:
Regarding claim 1 (continued):
When the handlebar is connected to the steerer tube the second direction is aligned with a steering direction of the bicycle and forces exerted in the second direction exert steering forces on the steering tube (FIG. 1 and 3 in Andrews illustrate a second width of portion 46 extending in the “second direction” i.e. fore/aft direction and being greater than a first width that extends in the vertical direction; therefore, at least a component of “steering” forces exerted in the “second direction” are also exerted in the “steering direction” i.e. fore/aft direction);
Regarding claim 2:
The handlebar of claim 1, wherein the mounting portion has a substantially circular cross-sectional shape (see circular cross section of in FIG. 6 taken at line 6—6 in FIG. 4; MPEP § 2125) having a mounting diameter (col. 4, ll. 58-61) and the right control portion has a substantially circular cross-sectional shape (see circular cross section of in FIG. 9 taken at line 9—9 in FIG. 4; MPEP § 2125) having a control diameter that is less than the mounting diameter (col. 5, ll. 35-40, “the tubing of handlebar 10 is manufactured so that the central section 30 has the largest diameter of approximately 1 1/8 inch while the bent sections 40 and 50 are tapered so that the end sections 60 and 70 have the smallest diameter of approximately 7/8 inch”).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the first width and the second width are each greater than the control diameter and less than the mounting diameter as a matter of design choice because it has been held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)( the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device); see also MPEP § 2144.04 (IV)(A).  Here, nowhere in the original disclosure does it disclose or suggest that the claimed relative dimensions would cause the claimed invention to perform any differently than that of the prior art device.  For example, paragraph [0006] of original disclosure states, without further elaboration, that “[t]he first width and the second width may each be greater than the control diameter and less than the mounting diameter” (emphasis), thereby indicating that such a feature is optional and would not cause or otherwise allow the claimed invention to perform any differently than Boyer as modified above.  As such, this limitation does not amount to a patentable difference.

Regarding claim 3:
The handlebar of claim 2, wherein the right transition portion further comprises a second non-circular, transition cross-sectional shape (see elliptical transition portion 46 in Andrews, described supra) 
Regarding claim 4:
The handlebar of claim 1, wherein the right transition portion has an inboard end (at 52 in FIG. 3 or at 7—7 in FIG. 4) adjacent the mounting portion and an outboard end (at 54 in FIG. 4 or at 8—8 in FIG. 4) adjacent the right control portion, and wherein the first location is disposed substantially equally between the inboard end and the outboard end (the first location being a cross-section equally between cross-sections 7—7 and 8—8 in FIG. 4).  
Regarding claim 5:
The handlebar of claim 4, wherein the right transition zone comprises a first wall thickness at the inboard end (see thickness in FIG. 7) and greater second wall thickness at the outboard end (see thickness in FIG. 8 being greater than that in FIG. 7; col. 7, ll. 32-35, “the amount of material at each location long the handlebars is the same such that the thickness of the sidewall of said center section is the thinnest, and the thickness of the sidewall of said first and second end sections is thickest, and the thickness of the sidewall of said first and second bent sections is gradually increased from thinnest at their respective proximal ends to thickest at their respective distal ends).
Regarding claim 6:

Regarding claim 11, although Boyer as modified above teaches one to “optimize structural strength, weight, shape and configuration [of the handlebar] to enable maximum performance by athletes in demanding conditions,” all of which are factors that are “all interrelated” (¶ [0003] in Andrews), it does not expressly disclose the second stiffness being between about 110% and 150% of the first stiffness.
“Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, supra; see also Peterson, Merck & Co. Inc. v. Biocraft Lab. Inc.; In re Kulling, Smith v. Nichols; In re Williams; KSR Int’l Co. v. Teleflex Inc.; and In re Antonie, supra.  Here, Andrews teaches that the stiffness/strength of the handlebar affects “the rider’s position on the bicycle and the rider’s control of steering” (¶ [0003], ll. 4-8) whereas shape considerations affect the rider’s performance due to “aerodynamic drag” (¶ [0003] ll. 9-12); that both factors are “interrelated” (¶ [0003], l. 17); and that optimizing these factors would “enable maximum performance by athletes in demanding conditions” [0003], ll. 1-3).  As such, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the second stiffness being between about 110% and 150% of the first stiffness, since it has been held that where the general conditions of a claim are disclosed in the prior art (¶ [0003] in Andrews), discovering the optimum or workable ranges involves only routine skill in the art. See MPEP § 2144.05. As such, this limitation does not amount to a patentable difference.
Regarding claim 12, although Boyer as modified above teaches one to “optimize structural strength, weight, shape and configuration [of the handlebar] to enable maximum performance by athletes in demanding conditions,” all of which are factors that are “all interrelated” (¶ [0003] in Andrews), it does 
“Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, supra; see also Peterson, Merck & Co. Inc. v. Biocraft Lab. Inc.; In re Kulling, Smith v. Nichols; In re Williams; KSR Int’l Co. v. Teleflex Inc.; and In re Antonie, supra.  Here, Andrews teaches that the stiffness/strength of the handlebar affects “the rider’s position on the bicycle and the rider’s control of steering” (¶ [0003], ll. 4-8) whereas shape considerations affect the rider’s performance due to “aerodynamic drag” (¶ [0003] ll. 9-12); that both factors are “interrelated” (¶ [0003], l. 17); and that optimizing these factors would “enable maximum performance by athletes in demanding conditions” [0003], ll. 1-3).  As such, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the first stiffness being between about 5.5 and about 7.5 (kg/mm) and the second stiffness being about 8 and about 10 (kg/mm), since it has been held that where the general conditions of a claim are disclosed in the prior art (¶ [0003] in Andrews), discovering the optimum or workable ranges involves only routine skill in the art. See MPEP § 2144.05. As such, this limitation does not amount to a patentable difference.
Regarding claim 13, Boyer as modified above does not expressly disclose the first width is between about 15mm and about 30mm and wherein the second width is between about 25mm and about 35mm.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the first width is between about 15mm and about 30mm and wherein the second width is between about 25mm and about 35mm as a matter of design choice because it has been held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Gardner v. TEC Syst., Inc., supra; see also MPEP § 2144.04 (IV)(A).  Here, nowhere in the In re Aller, supra; see also Peterson, Merck & Co. Inc. v. Biocraft Lab. Inc.; In re Kulling, Smith v. Nichols; In re Williams; KSR Int’l Co. v. Teleflex Inc.; and In re Antonie, supra.  Here, Andrews teaches that the stiffness/strength of the handlebar affects “the rider’s position on the bicycle and the rider’s control of steering” (¶ [0003], ll. 4-8) whereas shape considerations affect the rider’s performance due to “aerodynamic drag” (¶ [0003] ll. 9-12); that both factors are “interrelated” (¶ [0003], l. 17); and that optimizing these factors would “enable maximum performance by athletes in demanding conditions” [0003], ll. 1-3).  As such, it would have been further obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the first width is between about 15mm and about 30mm and wherein the second width is between about 25mm and about 35mm, since it has been held that where the general conditions of a claim are disclosed in the prior art (¶ [0003] in Andrews), discovering the optimum or workable ranges involves only routine skill in the art. See MPEP § 2144.05.  As such, this limitation does not amount to a patentable difference.
Regarding claim 14, Boyer as modified above does not expressly disclose the first width is between about 60% and about 90% of the second width.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the first width is between about 60% and about 90% of the second width as a matter of design choice because it has been held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having Gardner v. TEC Syst., Inc., supra; see also MPEP § 2144.04 (IV)(A).  Here, nowhere in the original disclosure does it disclose or suggest that the claimed relative dimensions would cause the claimed invention to perform any differently than that of the prior art device.  For example, paragraph [0071]-[0073] of the original disclosure indicate that the first and second widths “can be any suitable widths” and set forth various optional width/eccentricity configurations without further explaining how they would cause the claimed invention to perform differently.  At best, paragraph [0074] of the original disclosure suggests a correlation between relative widths and relative stiffnesses of the transition portion.   However, “[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, supra; see also Peterson, Merck & Co. Inc. v. Biocraft Lab. Inc.; In re Kulling, Smith v. Nichols; In re Williams; KSR Int’l Co. v. Teleflex Inc.; and In re Antonie, supra.  Here, Andrews teaches that the stiffness/strength of the handlebar affects “the rider’s position on the bicycle and the rider’s control of steering” (¶ [0003], ll. 4-8) whereas shape considerations affect the rider’s performance due to “aerodynamic drag” (¶ [0003] ll. 9-12); that both factors are “interrelated” (¶ [0003], l. 17); and that optimizing these factors would “enable maximum performance by athletes in demanding conditions” [0003], ll. 1-3).  As such, it would have been further obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the first width is between about 60% and about 90% of the second width, since it has been held that where the general conditions of a claim are disclosed in the prior art (¶ [0003] in Andrews), discovering the optimum or workable ranges involves only routine skill in the art. See MPEP § 2144.05.  As such, this limitation does not amount to a patentable difference.
Regarding claim 15:
 The handlebar of claim 1, wherein the right transition portion has a substantially elliptical transition cross-sectional shape at the first location (transition portion 46 in Andrews has an elliptical cross-section throughout, see ¶ [0035] and FIG. 1-2).
                        
                            
                                1
                                -
                                
                                    
                                        
                                            
                                                w
                                                i
                                                d
                                                t
                                                h
                                                 
                                                i
                                                n
                                                 
                                                f
                                                i
                                                r
                                                s
                                                t
                                                 
                                                d
                                                i
                                                r
                                                e
                                                c
                                                t
                                                i
                                                o
                                                n
                                            
                                            
                                                w
                                                i
                                                d
                                                t
                                                h
                                                 
                                                i
                                                n
                                                 
                                                s
                                                e
                                                c
                                                o
                                                n
                                                d
                                                 
                                                d
                                                i
                                                r
                                                e
                                                c
                                                t
                                                i
                                                o
                                                n
                                            
                                        
                                    
                                
                                ^
                            
                            2
                        
                     that is between about 0.5 and about 0.8 at the first location.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide an eccentricity calculated as                         
                            
                                1
                                -
                                
                                    
                                        
                                            
                                                w
                                                i
                                                d
                                                t
                                                h
                                                 
                                                i
                                                n
                                                 
                                                f
                                                i
                                                r
                                                s
                                                t
                                                 
                                                d
                                                i
                                                r
                                                e
                                                c
                                                t
                                                i
                                                o
                                                n
                                            
                                            
                                                w
                                                i
                                                d
                                                t
                                                h
                                                 
                                                i
                                                n
                                                 
                                                s
                                                e
                                                c
                                                o
                                                n
                                                d
                                                 
                                                d
                                                i
                                                r
                                                e
                                                c
                                                t
                                                i
                                                o
                                                n
                                            
                                        
                                    
                                
                                ^
                            
                            2
                        
                     that is between about 0.5 and about 0.8 at the first location  as a matter of design choice because it has been held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Gardner v. TEC Syst., Inc., supra; see also MPEP § 2144.04 (IV)(A).  Here, nowhere in the original disclosure does it disclose or suggest that the claimed relative dimensions would cause the claimed invention to perform any differently than that of the prior art device.  For example, paragraph [0071]-[0073] of the original disclosure indicate that the first and second widths “can be any suitable widths” and set forth various optional width/eccentricity configurations without further explaining how they would cause the claimed invention to perform differently.  At best, paragraph [0074] of the original disclosure suggests a correlation between relative widths and relative stiffnesses of the transition portion.   However, “[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, supra; see also Peterson, Merck & Co. Inc. v. Biocraft Lab. Inc.; In re Kulling, Smith v. Nichols; In re Williams; KSR Int’l Co. v. Teleflex Inc.; and In re Antonie, supra.  Here, Andrews teaches that the stiffness/strength of the handlebar affects “the rider’s position on the bicycle and the rider’s control of steering” (¶ [0003], ll. 4-8) whereas shape considerations affect the rider’s performance due to “aerodynamic drag” (¶ [0003] ll. 9-12); that both factors are “interrelated” (¶ [0003], l. 17); and that optimizing these factors would “enable maximum performance by athletes in demanding conditions” [0003], ll. 1-3).  As such, it would have been further obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide an                         
                            
                                1
                                -
                                
                                    
                                        
                                            
                                                w
                                                i
                                                d
                                                t
                                                h
                                                 
                                                i
                                                n
                                                 
                                                f
                                                i
                                                r
                                                s
                                                t
                                                 
                                                d
                                                i
                                                r
                                                e
                                                c
                                                t
                                                i
                                                o
                                                n
                                            
                                            
                                                w
                                                i
                                                d
                                                t
                                                h
                                                 
                                                i
                                                n
                                                 
                                                s
                                                e
                                                c
                                                o
                                                n
                                                d
                                                 
                                                d
                                                i
                                                r
                                                e
                                                c
                                                t
                                                i
                                                o
                                                n
                                            
                                        
                                    
                                
                                ^
                            
                            2
                        
                     that is between about 0.5 and about 0.8 at the first location, since it has been held that where the general conditions of a claim are disclosed in the prior art (¶ [0003] in Andrews), discovering the optimum or workable ranges involves only routine skill in the art. See MPEP § 2144.05.  As such, this limitation does not amount to a patentable difference.
Regarding claim 16:
The handlebar of claim 1, wherein the left transition portion (40; FIG. 3) having a circular transition cross-sectional shape at a third location defining a fifth width (see circular shape in FIG. 7-8, the third location being a cross-section equally between cross-sections 7—7 and 8—8 in FIG. 4 but on the left transition portion; note that “sections 40 and 50 are mirror images of each other” as recited in col. 4, ll. 55-57) measured in the first direction (vertical direction as seen in FIG. 7) and 
a sixth width that is measured in a second direction (fore/aft direction of the vehicle e.g. direction going into the page as seen in FIG. 3);  
whereby when an input force is applied to the left control portion in the first direction the left body section has a third stiffness (“[w]here applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102  and 103,” see MPEP § 2112; this recitation is an inherent characteristic of the prior art because a tube has a certain stiffness along its diameter in the first direction that correlates with its moment of inertia along the first direction;  see also MPEP § 2114 regarding functionally inherent features in the prior art) and 
when the input force is applied to the left control portion in the second direction the left body section has a second stiffness (“[w]here applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102  and 103,” see MPEP § 2112; this recitation is an inherent characteristic of the prior art because a tube has a 
However, Boyer does not expressly disclose the left-transitioning portion having a non-circular cross-sectional shape and the sixth width greater than the fifth width.
Andrews teaches a left-transitioning portion (48) having a non-circular cross-sectional shape (elliptical shape; ¶ [0035], “Blades 46, 48 each have an elliptical leading edge 50, 52 and trailing edge 54, 56”) and a sixth width being greater than a fifth width (FIG. 1 and 3 illustrate a sixth width of portion 48 in the vertical direction being greater than a fifth width in the fore/aft direction, thereby indicating that the major axis of the elliptical shape extends in the fore/aft direction whereas the minor axis of the elliptical shape extends in the vertical direction) for the purpose of shaping the handlebar so as to reducing aerodynamic drag (¶ [0003], “an elliptical section in the side portions projecting into the slipstream. . . .”; see also ¶ [0005]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the left-transitioning portion of Boyer to have a non-circular cross-sectional shape and the second width being greater than the first width, as taught by Andrews, for the purpose of shaping the handlebar so as to reducing aerodynamic drag.  
Boyers does not expressly disclose the fourth stiffness being greater than the third stiffness.
“Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, supra; see also Peterson, Merck & Co. Inc. v. Biocraft Lab. Inc.; In re Kulling, Smith v. Nichols; In re Williams; KSR Int’l Co. v. Teleflex Inc.; and In re Antonie, supra.  Here, Andrews teaches that the stiffness/strength of the handlebar affects “the rider’s position on the bicycle and the rider’s control of steering” (¶ [0003], ll. 4-8) whereas shape considerations affect the rider’s performance due to “aerodynamic drag” (¶ [0003] ll. 9-12); that both factors are “interrelated” (¶ [0003], l. 17); and that optimizing these factors would “enable maximum performance by athletes in demanding conditions” [0003], ll. 1-3).  As such, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed 
Regarding claim 17:
The handlebar of claim 1, wherein a distance between an outboard end of the left control portion and the outboard end of the right control portion in the lateral transverse direction defines a handlebar length (lateral dimension of the handlebar in FIG. 3 measured from the left-most end to the right-most end).
However, Boyer as modified above does not expressly disclose the handlebar length being between about 700mm and about 900mm.
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the handlebar length being between about 700mm and about 900mm as a matter of design choice because it has been held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Gardner v. TEC Syst., Inc., supra; see also MPEP § 2144.04 (IV)(A).  Here, nowhere in the original disclosure does it disclose or suggest that the claimed dimensions would cause the claimed invention to perform any differently than that of the prior art device.  For example, paragraph [0053] of the original disclosure indicates that the claimed length is optional, reciting that “length 104 separating the ends [of the handlebar] may be any suitable length, and may be selected based on the expected use of the handlebar. For example, the length 104 may be between about 600mm and about 1000mm, and may preferably be between about 700mm and about 900m and in this illustrated example may be about 800mm” (emphasis), and does not further explain how such a length would cause the claimed invention to perform differently.  As such, this limitation does not amount to a patentable difference.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the right transition portion having a transition length in the transverse direction that is between about 15% and about 25% of the handlebar length as a matter of design choice because it has been held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Gardner v. TEC Syst., Inc., supra; see also MPEP § 2144.04 (IV)(A).  Here, nowhere in the original disclosure does it disclose or suggest that the claimed dimensions would cause the claimed invention to perform any differently than that of the prior art device.  For example, paragraph [0067] of the original disclosure indicates that the claimed length is optional, reciting that the transition length “may optionally be between about 120mm and about 170mm. . . . . This can be between about 15% and about 25% of the overall length 104” (emphasis), and does not further explain how such a relative length would cause the claimed invention to perform differently.  As such, this limitation does not amount to a patentable difference.
Regarding claim 19, although Boyer generally teaches that a longer control portion provides more cushioning and less impact to the rider’s hands during operation (col. 2, ll. 64-68), it does not expressly disclose the right control portion having a control length in the transverse direction that is greater than the transition length.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the right control portion having a control length in the transverse direction that is greater than the transition length as a matter of design choice because it has been held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently Gardner v. TEC Syst., Inc., supra; see also MPEP § 2144.04 (IV)(A).  Here, nowhere in the original disclosure does it disclose or suggest that the claimed dimensions would cause the claimed invention to perform any differently than that of the prior art device.  For example, paragraph [0029] of the original disclosure indicates that the claimed length is optional, reciting that “[t]he right control arm may have a control length in the transverse direction that is greater than the transition length” (emphasis), and does not further explain how such a relative length would cause the claimed invention to perform differently.  As such, this limitation does not amount to a patentable difference.
Regarding claim 20:
 The handlebar of claim 1, wherein the right control portion extends along a right control axis that intersects the mounting axis at a sweep angle that is between about 0 and about 15 degrees (angle f in FIG. 4 is between 10 and 25 degrees which has e.g. a subrange 11-15 degrees that falls within the claimed range; see col. 6, ll. 29-33 and FIG. 4).
Response to Arguments
Applicant's arguments filed 9/8/2021 have been fully considered but they are not persuasive. 
Applicant argues that Addink does not disclose the second direction aligned in a steering direction when the handlebar is connected to the steerer tube because “the handlebar 10 is not intended to be arbitrarily mounted in any angular orientation relative to the bicycle.”  Remarks at 7-8. In response, “[w]here applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102  and 103,” see MPEP § 2112; see also 2114 (“if the prior art discloses a device that can inherently perform the claimed function, a rejection under 35 U.S.C. 102  and/or 35 U.S.C. 103  may be appropriate. See In re Translogic Technology, Inc., 504 F.3d 1249, 1258, 84 USPQ2d 1929, 1935-1936 (Fed. Cir. 2007)).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); MPEP § 2114.  Here, Addink’s handlebar adjustable 360 degrees about the mounting axis by way of a clamp connection between its center portion 12 and the bicycle stem (¶ [0019]).  Therefore, Addink’s handlebar is inherently capable of being oriented in the “steering direction” as claimed.  Applicant’s argument is not deemed as persuasive because Addink teaches all the structural limitations of the claim. 
Applicant argues that it would not be obvious to combine the teachings of Boyer and Andrews because it would “strengthen” Boyer’s handlebar to the extent that it would render Boyer as unsatisfactory for its intended purpose of enhancing control and cushioning because it would “reduce its advantageous compliance and rider comfort.” Remarks at 11-13.  In response, Applicant does not provide evidence to support this argument e.g. does not specifically point out how and/or why strengthening Boyer’s handlebar would be of such a degree so as to render control and comfort of the handlebar as unsatisfactory. Moreover, Boyer explicitly states “[i]t is a further object of the present invention to provide handlebars having increased stiffness in the horizontal direction, adding better steering control” (col. 3, ll. 42-44).  Andrews teaches increasing stiffness in the horizontal direction to the extent that it teaches its “second stiffness” being greater than its “first stiffness” owing to the aspect that a section of an elliptical tube (of uniform circumferential thickness) has a smaller moment of inertia along its minor axis (i.e. along first direction) compared to the moment of inertia along its major axis (i.e. along second direction), and therefore has a smaller stiffness along its minor axis compared to the stiffness along its major axis; see also MPEP § 2114 regarding functionally inherent features in the prior art).   In addition,  Andrews teaches that the stiffness/strength of the handlebar affects “the rider’s position on the bicycle and the rider’s control of steering” (¶ [0003], ll. 4-8) whereas shape considerations affect the rider’s performance due to “aerodynamic drag” (¶ [0003] ll. 9-12); that both factors are “interrelated” (¶ [0003], l. 17); and that optimizing these factors would “enable maximum performance by athletes in demanding conditions” [0003], ll. 1-3).  As such, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the second stiffness being greater than the first stiffness, since it has been held that where the general conditions of a claim are disclosed in the .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D YABUT whose telephone number is (571)270-5526.  The examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL D YABUT/Primary Examiner, Art Unit 3656